Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 January 7, 2014 Credit Suisse Equal Weight MLP Index ETN The Credit Suisse Equal Weight MLP Index Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch that are linked to the return of the Cushing ® 30 MLP Index (the “Index”). The ETNs are designed to provide investors with exposure to the Cushing ® 30 MLP Index and may pay a variable quarterly coupon linked to the cash distributions paid on the constituent MLPs in the
